Appellant's motion for rehearing is predicated on the notion that a search was made of appellant's car without a search warrant. As stated in the motion we were in error in saying that officers found the stolen articles in the car. They were private citizens who were searching for the stolen property. We find in no bill of exception a certificate that there was no search warrant. We find that point urged as ground of objection only, which is not sufficient, as is said in our original opinion. As we understand the record, Mr. Bray went to appellant's house about three o'clock in the morning and observed under the partly raised turtle back of the car a jack which belonged to witness. He saw the jack through the opening between the raised back and the body of the car. He told appellant the jack belonged to witness, and appellant then gave witness permission to take the jack. When witness raised the turtle back to get the jack out he noticed other stolen articles in the car. Under the circumstances we discover no basis for the objection sought to be brought forward in the bill of exception.
The motion for rehearing is overruled.
Overruled.